NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

CHRISTOPHER LAMAR GREEN,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1296
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed July 31, 2019.

Appeal from the Circuit Court for Manatee
County; Susan B. Maulucci, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.